PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,960,932 
Issue Date: March 30, 2021
Application No. 16/507,164
Filed: July 10, 2019
Attorney Docket No. 84174665; 67186-850 PUS1
For: MOTOR VEHICLE FLOOR ASSEMBLY

:
:
:	
:         DECISION ON PETITION 
:
:
:


 
This is a decision on the petition under 37 CFR 1.55(f), filed February 26, 2021, to accept the certified copy for the foreign application. 

The petition is granted.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in
§ 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of foreign Application No. GB 1811501.4 retrieved on November 2, 2021.  As such, all of above listed requirements have been fulfilled.

Any questions concerning this decision should be directed to the undersigned at (571) 272- 3226.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions